          Case 1:21-cv-00500-MKV Document 23 Filed 05/28/21 Page 1 of 1

                                                                                    Seyfarth Shaw LLP
                                                                                     620 Eighth Avenue
                                                                              New York, New York 10018
                                                                                       T (212) 218-5500
                                                                                       F (212) 218-5526

                                                                                  jmontag@seyfarth.com
                                                                                       T (212) 218-5598

                                                                                      www.seyfarth.com
                                               USDC SDNY
                                               DOCUMENT
May 13, 2021                                   ELECTRONICALLY FILED
                                               DOC #:
VIA ECF
                                               DATE FILED: 5/28/2021
The Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:     Luigi Girotto v. Rothy’s, Inc., et al., Case No. 1:21-cv-00500-MKV

Dear Judge Vyskocil:

We have been retained to represent defendant 407 Bleecker Street LLC (“407 Bleecker”) in the
above-referenced action. We respectfully submit this letter, with the consent of Plaintiff’s
counsel, asking this Court to accept 407 Bleecker’s belated appearance in this action. In
accordance with Your Honor’s Order of this date (Document 17), and upon the Court’s approval,
if Plaintiff elects not to amend his complaint, 407 Bleecker will answer or file a motion to dismiss
by June 3, 2021. If Plaintiff elects to amend the complaint, 407 Bleecker will timely respond. A
copy of 407 Bleecker’s appearance is being simultaneously filed.

It is respectfully requested that the Court So Order this letter.

Thank you for Your Honor’s consideration of this request.

Respectfully submitted,

SEYFARTH SHAW LLP

/s/ Jerry A. Montag
Jerry A. Montag



cc:     All counsel of record (via ECF)

                                             This request to appear belatedly in this action is GRANTED.



                                                     May 28, 2021


70662506v.1
